                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 TWYLA KING,

               Plaintiff,                           Case No. 2:20-cv-10400
                                                    District Judge Sean F. Cox
 v.                                                 Magistrate Judge Anthony P. Patti

 NATIONAL PROFESSIONAL
 STAFFING, LLC, et al.,

           Defendants.
___________________________________/

STATUS CONFERENCE ORDER GUIDING DISCOVERY OUTLINED IN
                     ECF NO. 52

       This lawsuit arose from a dispute surrounding Defendants’ classification and

compensation of security guards such as Plaintiff. (See ECF No. 1.) The parties

encountered disagreements during the course of discovery, leading Plaintiff to file

a motion (ECF No. 43) for an order to Defendant Prudential Security, Inc.

(Prudential) to show cause. In their joint list of unresolved issues for that motion,

the parties agreed, inter alia, that:

       Prudential will make available for copying at its office all invoices
       and 1099s to/from subcontractors/subcontracting entities who placed
       security officers in the State of Michigan. Prudential will make these
       documents available for Plaintiff to copy at her expense. Prudential
       will make these documents available for copying for Plaintiff no later
       than Tuesday, June 2, 2021.

(ECF No. 53, PageID.484.)
      Further discord among the parties related to the execution of the

above language necessitated a video status conference with the Undersigned

on July 9, 2021. Pursuant to discussions at the status conference, it is hereby

ORDERED that Defendant Prudential make the above referenced

documents available for copying at their office no later than Friday, July

16, 2021, and that Plaintiff engage a copy service (at Plaintiff’s expense) to

retrieve, Bates-stamp and copy the documents, and return the originals to

Defendant Prudential. Defendant Prudential shall be entitled to a

photocopied set of these Bates-stamped documents at its own expense.


   IT IS SO ORDERED.

Dated: July 12, 2021                   ____________________________
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE
